EXHIBIT 10.08 EXECUTION COPY SECOND AMENDMENT, dated as of September 10, 2007 (“Amendment”), to and under CREDIT AND SECURITY AGREEMENT, dated as of July 28, 2004 (as amended from time to time, the “Credit Agreement”), by and among AMERICAN/UNIVERSAL SUPPLY, INC., a New York corporation (“American”), THE RAL SUPPLY GROUP, INC., a New York corporation (“RAL”), UNIVERSAL SUPPLY GROUP, INC., a New York corporation (“Universal”; American, RAL and Universal are each individually referred to as a “Borrower” and are collectively referred to as the “Borrowers”), S&A PURCHASING CORP., a New York corporation, to be renamed S&A Supply, Inc. immediately following the consummation of the transactions contemplated by the Purchase Agreement (as defined below) (“S&A”; each Borrower and S&A are individually referred to as a “Loan Party” and are collectively referred to as the “Loan Parties”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, acting through its Wells Fargo Business Credit operating division, as successor to Wells Fargo Business Credit, Inc. (the “Lender”).Terms which are capitalized in this Amendment and not otherwise defined shall have the meanings ascribed to such terms in the Credit Agreement. WHEREAS, the Borrowers and Colonial have made in favor of the Lender that certain Guaranty By Corporations, dated as of July 28, 2004 (as amended, modified, supplemented or restated from time to time, the “Guaranty”); WHEREAS, S&A is party to that certain Asset Purchase Agreement dated as of September 10, 2007 (the “Purchase Agreement”), among S&A, S&A Supply, Inc., a Massachusetts corporation, S&A Realty, Inc., a Massachusetts corporation, S&A Management, Inc., a Massachusetts corporation, Nancy A. Mead (“Nancy”), Nancy and Thomas H. Mead, as trustees of The Discretionary Trust under The Rodney P. Mead Revocable Trust, dated January 12, 1999, Sarah Mead, Brian Mead, Adam Mead and Colonial, pursuant to which S&A shall purchase certain assets of S&A Supply, Inc. and S&A Management, Inc.; WHEREAS, S&A desires to become a party to the Credit Agreement, the Guaranty and the other Loan Documents to which any Borrower is a party; and WHEREAS, the Loan Parties have requested, among other things, that the Lender (i) increase the Maximum Line to Twenty-Five Million Dollars ($25,000,000) and the inventory sublimit to Thirteen Million Five Hundred Thousand Dollars ($13,500,000), (ii) provide the Borrowers with an overadvance sublimit up to Five Hundred Thousand Dollars ($500,000) and a Structural Sublimit up to One Million Dollars ($1,000,000) and (iii) extend the maturity date of the Credit Agreement, and the Lender has agreed to the foregoing requests, on the terms and conditions set forth herein. NOW, THEREFORE, in consideration of the mutual promises contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Loan Parties and the Lender hereby agree as follows: Section One.Addition of S&A as a Borrower.Effective upon satisfaction of the conditions precedent set forth in Section Four hereof, S&A hereby agrees with the Lender as follows: (i)S&A hereby acknowledges, agrees and confirms that, by its execution of this Amendment, S&A will be deemed to be a party to the Credit Agreement, the Guaranty and each of the other Loan Documents to which any Borrower is a party and a “Borrower” and a “Guarantor” for all purposes of the Credit Agreement, the Guaranty and such other Loan Documents, and shall have all of the obligations of a Borrower or a Guarantor, as the case may be, thereunder as if it had executed the Credit Agreement, the Guaranty and such other Loan Documents on the respective dates thereof.S&A hereby ratifies, as of the date hereof, and agrees to be bound by, all of the terms, provisions and conditions applicable to the Borrowers and the Guarantors, as the case may be, contained in the Credit Agreement, the Guaranty and such other Loan Documents. (ii)Without limiting generality of the foregoing terms of paragraph (i), S&A hereby pledges, assigns and grants to the Lender a security interest in and a Lien upon all of the Collateral, as security for the payment and performance of the Obligations.S&A acknowledges and agrees that, in applying the law of any jurisdiction and the provisions of Article 9 of the Uniform Commercial Code of any jurisdiction, the defined term Collateral covers all assets of S&A.The Lender may at any time and from time to time file, pursuant to the provisions of Section 3.9 of the Credit Agreement, financing and continuation statements and amendments thereto reflecting the same. (iii)S&A hereby represents and warrants to the Lender that: (a)During its existence, S&A has done business solely under the names set forth in Schedule 1 hereto.S&A’s chief executive office and principal place of business is, and after giving effect to the transactions contemplated by the Purchase Agreement will be, located at the address set forth in Schedule 1 hereto, and all of S&A’s records relating to its business or the Collateral are kept at that location.All Inventory and Equipment is, and after giving effect to the transactions contemplated by the Purchase Agreement will be, located at that location or at one of the other locations set forth in Schedule 1 hereto, which such locations are owned or leased by S&A, as indicated on Schedule 1 hereto.S&A’s tax identification number is correctly set forth in Schedule 1 hereto. (b)Set forth on Schedule 2 hereto is a list of all Subsidiaries of S&A. (c)Set forth on Schedule 3 is a list of all actions, suits or proceedings pending, or to the knowledge of S&A, threatened against or affecting S&A or the properties of S&A before any court or governmental department, commission, board, bureau, agency or instrumentality, domestic or foreign, which, if determined adversely to S&A, could have a Material Adverse Effect. (d)To the best of S&A’s knowledge, except as disclosed on Schedule 4 hereto, the Premises are not and never have been listed on the National Priorities List, the Comprehensive Environmental Response, Compensation and Liability Information System or any similar federal, state or local list, schedule, log, inventory or database. - 2 - (e)The exact legal name and jurisdiction of formation of S&A on the date hereof is as set forth in the first paragraph of this Amendment. (f)Except as set forth on Schedule 5 hereto, S&A has not during the five years preceding the date hereof (i) changed its legal name, (ii) changed its jurisdiction of formation or (iii) been party to a merger, consolidation or other change in structure. (g)S&A possesses all of the licenses, permits, patents, copyrights, trademarks and tradenames necessary to conduct its business, there has been no assertion or claim of violation or infringement with respect thereto and all such licenses, permits, patents, copyrights, trademarks and tradenames are listed on Schedule 6 hereto.S&A has paid all licensing and permit fees required to maintain all of the licenses and permits necessary for it to conduct its business as presently conducted. (h)Except as set forth on Schedule 7 hereto and except for Permitted Liens, there are no Liens upon any of S&A’s assets. (i)Debt of S&A in existence on the date hereof and after giving effect to the transactions contemplated by the Purchase Agreementis listed on Schedule 8 hereto. (j)Guaranties, endorsements and other direct or contingent liabilities in connection with the obligations of other Persons, in existence on the date hereof and after giving effect to the transactions contemplated by the Purchase Agreement are listed on
